Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Foreign Reference 2017-070112 has not been considered on IDS since only abstract is translated not the whole document. Also, this has not been cited on search report.  To be considered, please cite abstract on IDS to have it considered. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 ,6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazou et al.
Kazou et al discloses  rotary machine driving system comprising rotary machine including plurality of coils, inverter device to operate rotary machine at variable speed, inverter drive including inverter circuit configured  to convert dc power from mdc power supply into ac power and control drive configured  to control owe conversion by inverter circuit, and coil switching device configured  to switch connection of plurality of coils according to command from control drive, wherein control drive commands coil switching device to switch connection of coils when rotation of rotary machine transitions  between low speed and high speed rotation range dur to acceleration and deceleration, starting end and terminal end of at least one set of coils per phase of machine are drawn out in a freely connectable state, coil switching device includes  at least one movable portion driven by one actuator, the movable portion includes a first short circuit portion congaed to short circuit at least two stating ends, a second short circuit portion congaed to short circuit at least two terminal ends and third short circuit portion congaed to short circuit at least one of string ends and at least one of the terminal ends, and each of the first short circuit portion, the second short circuit portion and the third short circuit portion is formed of a rectangular parallelepiped conductor a cylindrical column conductor or cylindrical  tube conductor, see under description  of embodiments, paragraphs 4-6, paragraph 17 and 21.   



Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Prior art lacks disclosing distance between the starting end Un and terminal end U2n is set to be larger than a distance between the starting end Un and starting end U1 and a distance between starting end Un and terminal end Un+1.



Prior art JP 2020058112 discloses short circuit conductor and coil switching. 


 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846